Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of organizing wiring associated with a solar panel, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 15th, 2022.
Applicant's election with traverse of claims 1-12 in the reply filed on April 15th, 2022 is acknowledged.  The traversal is on the ground(s) that applicant disagrees that the product as claimed can be used in a materially different process of using that product as in construction of a commercial building and that there is no serious search burden.  This is not found persuasive because claim 1 does not require a solar panel installation, this is what separates it from claim 13. Claim 1 recites structural material, mainly an elongated member of sheet metal that has a channel receive electrical wiring and connectors.  This could be a server rack that has wiring/connectors from a solar array routed to it over a distance to indicate MPPT.  It also could be a wiring clip used in construction of homes/buildings. 
There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 Accordingly, this argument is unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “back panel having a top edge and a bottom edge”, “a bottom panel having a back edge and a front edge and wherein the back edge of the bottom panel transition to the bottom edge of the back panel”, “a front panel having a bottom edge and a top edge”. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another, the feature of claim 7 is already recited in claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Regarding Claim 1, Applicant recites, “is greater than distance from the bottom panel to the top edge of the front panel”.  This phrase reads awkwardly.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “a back panel having a top edge and a bottom edge; a bottom panel having a back edge and a front edge” and “a front panel having a bottom edge and a top edge”.  Applicant has not disclosed in their specification an elongated member wherein a back panel has a bottom edge, or a bottom panel has a back edge and a front edge, or a front panel having a bottom edge.  Instead Applicant discloses a back panel with a top edge (Figure 5, #514) that transitions into a curved portion (Figure 5, #503) that connects to the bottom panel (Figure 5, #504), wherein the Examiner  doesn’t see an element that would read on a “back edge or front edge” of a bottom panel, the bottom panel connects to an additional curved portion (Figure 5, #505) and connects to the front panel (Figure 5, #51) that has no bottom edge, but a top edge (Figure 5, #512).
Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

Regarding Claim 8, Applicant recites, “the upper edge”.  This term lacks antecedent basis.  Is this the top edge of the front panel or a different element?  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2020/0366238 A1) in view of West et al. (US 2014/0326838 A1).

In view of Claim 1, as best understood by the Examiner, Schimpf teaches a wire management system for solar panel installations (abstract), comprising: an elongated member having a length (Figure 2), wherein, in cross-section, the elongated member includes the following sections: a back panel having a top edge and a bottom edge; a bottom panel having a back edge and a front edge, and wherein the back edge of the bottom panel transitions to the bottom edge of the back panel; and a front panel having a bottom edge and a top edge, and wherein the bottom edge of the front panel transitions to the front edge of the bottom panel; wherein the distance from the bottom panel to the top edge of the back panel is greater than a distance from the bottom panel to the top edge of the front panel; and wherein the front panel is angled toward the back panel, thereby providing a gap into a elongated channel to received electrical wiring and connectors associated with the solar panel installation (See Annotated Schimpf Figure 3, below & Paragraph 0044).
Schimpf does not teach that the elongated member is composed of sheet metal.
West et al. teaches a wire clip may be made of metal and that when it is made of metal it may include teeth, grips, tabs, hooks or other components that cut, puncture, or otherwise pierce the surface of a frame to provide a grounded connection between a wire hook and a frame (Paragraph 0063).  Accordingly, it would have been obvious to have the elongated member be made of metal in Schimpf’s wire management for the advantage of having a material that can provide a grounded connection between the wire management system and the frame.  It is the Examiner’s position that a piece of elongated member comprised of metal would be a “sheet of metal”.
Alternatively, in regards to the limitation that the elongated member is made of “sheet metal”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "sheet metal". It is the Examiner’s position that this is a piece of metal formed by an industrial process into thin flat pieces. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

Annotated Schimpf Figure 3

    PNG
    media_image1.png
    690
    722
    media_image1.png
    Greyscale

In view of Claim 2, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the back panel is flat (See Annotated Schimpf Figure 3, above).

In view of Claim 4, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the front panel is flat (See Annotated Schimpf Figure 3, above).

In view of Claim 5, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the transition between the back panel and the bottom panel is a smooth curved transition (See Annotated Schimpf Figure 3, above).

In view of Claim 6, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the transition between the bottom panel and the front panel is a smooth curved transition (See Annotated Schimpf Figure 3, above).

In view of Claim 7, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the front panel is angled toward the back panel (See Annotated Schimpf Figure 3, above).

In view of Claim 8, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the upper edge of the front panel is angled away from the back panel providing a lip with a smooth back surface to reduce interference as electrical wiring and connectors are inserted into the channel (See Annotated Schimpf Figure 3, above & Paragraph 0049).

In view of Claim 9, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1. In regards to the limitation that the elongated member “is extruded from a single piece of sheet metal”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "extruded from a single piece of sheet metal". It is the Examiner’s position that this is a piece of metal formed by an industrial process into thin flat pieces. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 12, Schimpf and West et al. are relied upon for the reasons given above in addressing Claim 1.  Schimpf teaches the back panel includes holes to receive fasteners for mounting the back panel against an existing rack or rail associated with the solar panel installation (Figure 4 & Paragraph 0051).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2020/0366238 A1) in view of West et al. (US 2014/0326838 A1) as applied to Claim 1 above, in further view of Truthseeker et al. (US 2022/0200523 A1).

In view of Claim 10, Schimpf and West et al. are are relied upon for the reasons given above in addressing Claim 1.  Schimpf does not disclose the gap is between 18-20 mm.
Truthseeker et al. teaches that a gap between a mounting flange and retention section of a cable management flange may be substantially equal or greater than a diameter of an AC cable such that its between 0.18-0.75 inches (Paragraph 0034).  Truthseeker et al. teaches that PV modules may include various wiring, such as cables for connecting the PV module other PV modules, or, in an AC PV module, AC cables for connecting to other AC PV modules. These cables and wires may need to be managed and retained within a footprint of the panel, according to various building codes and installation best practices (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a gap that is between 18-20 mm (0.18-0.75 anticipates this range) as disclosed by Truthseeker et al. as Schimpf gap size for the advantages of having a gap that can accommodate an AC cable wherein the cables/wires are managed and retained within a footprint of the panel, according to various building codes and installation best practices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schimpf (US 2020/0366238 A1) in view of West et al. (US 2014/0326838 A1) as applied to Claim 1 above, in further view of Ripoll Agullo et al. (US 2016/0258554 A1).

In view of Claim 11, Schimpf and West et al. are are relied upon for the reasons given above in addressing Claim 1.  Schimpf does not disclose the bottom panel includes holes or slots to drain water.
Ripoll Agullo et al. teaches that cable support trays may include features to prevent water from pooling around the cables received in the trough, wherein one or more drainage openings may extend through the support surface to allow rainwater to pass through the trough (Paragraph 0047).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bottom panel of Schimpf to include holes/slots to drain water for the advantage of not having water pool around the cables received in the gap.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson (US 2018/0337627 A1) in view of West et al. (US 2014/0326838 A1).

In view of Claim 1, as best understood by the Examiner, Tomlinson teaches a wire management system for solar panel installations (Figure 10), comprising: an elongated member having a length (it must extend to some degree and have “a length”), and wherein in cross section, the elongated member includes the following sections, a back panel having a top edge and a bottom edge; a bottom panel having a back edge and a front edge, and wherein the back edge of the bottom panel transitions to the bottom edge of the back panel; and a front panel having a bottom edge and a top edge, and wherein the bottom edge of the front panel transitions to the front edge of the bottom panel; wherein the distance from the bottom panel to the top edge of the back panel is greater than distance from the bottom panel to the top edge of the front panel; and wherein the front panel is angled toward the back panel, thereby providing a gap into a elongated channel to receive electrical wiring and connectors associated with the solar panel installation (See Annotated Tomlinson Figure 10, below & Paragraph 0090).
Tomlinson does not teach that the elongated member is composed of sheet metal.
West et al. teaches a wire clip may be made of metal and that when it is made of metal it may include teeth, grips, tabs, hooks or other components that cut, puncture, or otherwise pierce the surface of a frame to provide a grounded connection between a wire hook and a frame (Paragraph 0063).  Accordingly, it would have been obvious to have the elongated member be made of metal in Tomlinson’s wire management for the advantage of having a material that can provide a grounded connection between the wire management system and the frame.  It is the Examiner’s position that a piece of elongated member comprised of metal would be a “sheet of metal”.
Alternatively, in regards to the limitation that the elongated member is made of “sheet metal”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "sheet metal". It is the Examiner’s position that this is a piece of metal formed by an industrial process into thin flat pieces. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

Annotated Tomlinson Figure 10

    PNG
    media_image2.png
    553
    745
    media_image2.png
    Greyscale

In view of Claim 2, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the back panel is plat (See Annotated Tomlinson Figure 10, above).

In view of Claim 3, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the bottom panel is flat (See Annotated Tomlinson Figure 10, above).

In view of Claim 4, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the front panel is flat (See Annotated Tomlinson Figure 10, above).

In view of Claim 5, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the transition between the back panel and the bottom panel is a smooth curved transition (See Annotated Tomlinson Figure 10, above).

In view of Claim 6, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the transition between the bottom panel and the front panel is a smooth curved transition (See Annotated Tomlinson Figure 10, above).

In view of Claim 7, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the front panel is angled toward the back panel (See Annotated Tomlinson Figure 10, above).

In view of Claim 8, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson teaches the upper edge of the front panel is angled away from the back panel providing a lip with a smooth back surface to reduce interference as electrical wiring and connectors are inserted into the channel (See Annotated Tomlinson Figure 10, above & Paragraph 0090).

In view of Claim 9, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1. In regards to the limitation that the elongated member “is extruded from a single piece of sheet metal”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "extruded from a single piece of sheet metal". It is the Examiner’s position that this is a piece of metal formed by an industrial process into thin flat pieces. It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson (US 2018/0337627 A1) in view of West et al. (US 2014/0326838 A1) as applied to Claim 1 above, in further view of Truthseeker et al. (US 2022/0200523 A1).

In view of Claim 10, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1. Tomlinson does not disclose the gap is between 18-20 mm.
Truthseeker et al. teaches that a gap between a mounting flange and retention section of a cable management flange may be substantially equal or greater than a diameter of an AC cable such that its between 0.18-0.75 inches (Paragraph 0034).  Truthseeker et al. teaches that PV modules may include various wiring, such as cables for connecting the PV module other PV modules, or, in an AC PV module, AC cables for connecting to other AC PV modules. These cables and wires may need to be managed and retained within a footprint of the panel, according to various building codes and installation best practices (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art to have a gap that is between 18-20 mm (0.18-0.75 anticipates this range) as disclosed by Truthseeker et al. as Tomlinson’s gap size for the advantages of having a gap that can accommodate an AC cable wherein the cables/wires are managed and retained within a footprint of the panel, according to various building codes and installation best practices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson (US 2018/0337627 A1) in view of West et al. (US 2014/0326838 A1) as applied to Claim 1 above, in further view of Ripoll Agullo et al. (US 2016/0258554 A1).

In view of Claim 11, Tomlinson and West et al. are relied upon for the reasons given above in addressing Claim 1.  Tomlinson does not disclose the bottom panel includes holes or slots to drain water.
Ripoll Agullo et al. teaches that cable support trays may include features to prevent water from pooling around the cables received in the trough, wherein one or more drainage openings may extend through the support surface to allow rainwater to pass through the trough (Paragraph 0047).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the bottom panel of Tomlinson’s to include holes/slots to drain water for the advantage of not having water pool around the cables received in the gap.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726